In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 14-3318
JOCELYN CHATHAM, Administrator of
the Estate of Marvin T. McDonald,
                                                Plaintiff-Appellant,

                                 v.

RANDY DAVIS, Warden,
Pinckneyville Correctional Center, et al.,
                                             Defendants-Appellees.
                    ____________________

            Appeal from the United States District Court
                 for the Southern District of Illinois.
      No. 11-cv-00650 — Stephen C. Williams, Magistrate Judge.
                    ____________________

   ARGUED OCTOBER 26, 2015 — DECIDED OCTOBER 17, 2016
                ____________________


   Before WOOD, Chief Judge, and BAUER and SYKES, Circuit
Judges.
    SYKES, Circuit Judge. Marvin McDonald died after suffer-
ing an asthma attack while he was an inmate at Pinckney-
ville Correctional Center, an Illinois prison. His estate,
administered by Jocelyn Chatham, sued the prison’s warden,
2                                                  No. 14-3318

Wexford Health Services (a private corporation contracted to
run the prison’s healthcare unit), a prison doctor and nurse,
and several prison guards under 42 U.S.C. § 1983. Chatham
claimed that the defendants were deliberately indifferent to
McDonald’s serious medical needs, violating his rights
under the Eighth Amendment. A magistrate judge entered
summary judgment for the warden and Wexford. The other
claims went to trial, and a jury found for the remaining
defendants. Chatham now appeals, challenging the order
granting summary judgment for the warden and Wexford.
She also challenges the denial of her motions for leave to
amend her complaint, for discovery sanctions, and for a new
trial.
    We affirm. The magistrate judge was right to enter sum-
mary judgment for the warden and Wexford. Chatham did
not produce evidence to support a reasonable inference that
the warden consciously disregarded a substantial risk of
harm to McDonald. Nor did she have evidence showing that
a Wexford policy, practice, or custom caused a constitutional
injury. Finally, the judge did not abuse his discretion in
declining to allow leave to amend, impose a discovery
sanction, or grant a new trial.
                       I. Background
    McDonald was an inmate at Pinckneyville Correctional
Center, an Illinois prison, and was housed in the segregation
unit. At about 5 p.m. on May 26, 2010, he began to suffer an
asthma attack in his cell. His symptoms persisted, and after a
few hours, he told his cellmate about his situation. Unlike
certain other units in the prison, the segregation cells did not
have emergency call buttons, so his cellmate banged on the
cell door to alert the guards. A guard eventually responded
No. 14-3318                                                  3

and escorted McDonald to the prison’s healthcare unit. By
that time it was approximately 12:15 a.m.
    Pinckneyville’s healthcare unit is run by Wexford, a pri-
vate company under contract with the Illinois Department of
Corrections (“IDOC”). The healthcare unit was supposed to
be managed by a permanent medical director, but the post
had been vacant for more than a year. To cover the position,
two Wexford doctors split the medical director’s responsibil-
ities: Dr. Jill Wahl, a traveling medical director, and
Dr. Dennis Larson, a regional medical director.
   When McDonald arrived at the healthcare unit, he was
wheezing and using his accessory muscles to breathe. Nurse
Rhonda Reuter checked his vital signs, assessed the oxygen
saturation in his blood, and measured his peak expiratory
flow rate, which was extremely low. Nurse Reuter started
him on oxygen and administered an albuterol nebulizer and
epinephrine. She then phoned Dr. Larson for a consult.
    Dr. Larson was on call for about a dozen IDOC facilities
that evening, although he was only the backup on-call
doctor for most of these facilities. He slept through Nurse
Reuter’s call. At about 2 a.m. he finally returned her call and
was briefed on McDonald’s situation. He continued the
oxygen, prescribed more albuterol, and added prednisone, a
steroid. Dr. Larson called back again about a half hour later
to check on McDonald’s status and was told that he was still
using his accessory muscles to breathe. At that point
Dr. Larson ordered McDonald transferred to Pinckneyville
Community Hospital via ambulance, calling ahead to alert
the emergency-room staff of his condition.
4                                                 No. 14-3318

    In the ambulance McDonald was given more albuterol
and another asthma medication. He arrived at the hospital at
3:45 a.m. and was seen by a Dr. Reyes 15 minutes later.
Dr. Reyes treated him with more albuterol, still another
medication to aid in breathing, and more epinephrine. These
treatments continued throughout the early morning hours.
At 5:20 a.m. McDonald was still having difficulty breathing,
so Dr. Reyes inserted a breathing tube. The initial attempt to
insert the tube failed, but by 5:44 a.m. intubation was
achieved. It was too late. A Code Blue was called at 5:53 a.m.
McDonald died at 6:09 a.m.
    Chatham, the administrator of McDonald’s estate, filed
this § 1983 suit alleging that various prison officials and
Wexford were deliberately indifferent to McDonald’s serious
medical needs in violation of his Eighth Amendment right to
be free from cruel and unusual punishment. In addition to
Wexford, the named defendants included Randy Davis, the
Pinckneyville warden; Dr. Larson and Nurse Reuter; and the
guards who were responsible for monitoring McDonald on
the date in question. The claims against the warden and
Wexford focused on the lack of a permanent medical direc-
tor in the healthcare unit and the lack of emergency call
buttons in the segregation-unit cells. The complaint also
alleged that Wexford failed to adequately train Nurse Reuter
in 911 protocols specific to asthma-related emergencies like
McDonald’s. A magistrate judge entered summary judgment
for Warden Davis and Wexford on these claims.
   The claims against the remaining defendants—Dr. Lar-
son, Nurse Reuter, and the prison guards—were allowed to
proceed. Before trial but after the expiration of the court’s
deadline to amend the pleadings, Chatham sought leave to
No. 14-3318                                                  5

file a third amended complaint to add state-law claims
against Nurse Reuter and Dr. Larson. The magistrate judge
denied the motion. Chatham also moved for discovery
sanctions against Wexford for dragging its feet in disclosing
its treatment protocols relating to asthma. That motion, too,
was denied. The remaining claims were tried to a jury,
which returned a defense verdict. After an unsuccessful
motion for a new trial, Chatham appealed.
                        II. Analysis
    Chatham seeks review of four separate orders: (1) the
magistrate judge’s order granting summary judgment for
Warden Davis and Wexford; (2) the denial of leave to file a
third amended complaint; (3) the denial of discovery sanc-
tions; and (4) the denial of her motion for a new trial.
A. Summary Judgment
    We review the magistrate judge’s summary-judgment
order de novo, viewing the record in the light most favora-
ble to Chatham and drawing all reasonable inferences in her
favor. Burton v. Downey, 805 F.3d 776, 783 (7th Cir. 2015).
Summary judgment is appropriate if “there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” FED. R. CIV. P. 56(a).
    Chatham alleged that Warden Davis and Wexford violat-
ed McDonald’s rights under the Eighth Amendment by
deliberately failing to mitigate risks to the health and safety
of inmates in the Pinckneyville prison in several respects.
“[D]eliberate indifference to serious medical needs of pris-
oners constitutes the ‘unnecessary and wanton infliction of
pain’ proscribed by the Eighth Amendment.” Estelle v.
Gamble, 429 U.S. 97, 104 (1976) (quoting Gregg v. Georgia,
6                                                   No. 14-3318

428 U.S. 153, 173 (1976)). A prison official may be liable for
deliberate indifference only if he “knows of and disregards
an excessive risk to inmate health or safety.” Farmer v.
Brennan, 511 U.S. 825, 837 (1994). A medical deliberate-
indifference claim requires proof that the prisoner suffered
from “(1) an objectively serious medical condition to which
(2) a state official was deliberately, that is subjectively,
indifferent.” Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir.
2008).
    McDonald’s asthma attack, which ultimately proved fa-
tal, plainly qualifies as an objectively serious medical condi-
tion. The question here is whether Chatham produced
sufficient evidence on the state-of-mind element of the claim.
The inquiry is a subjective one: “[T]he official must both be
aware of facts from which the inference could be drawn that
a substantial risk of serious harm exists, and he must also
draw the inference.” Farmer, 511 U.S. at 837; see also Petties v.
Carter, No. 14-2674, 2016 WL 4631679, at *3 (7th Cir. Aug. 25,
2016) (en banc) (“[T]he Supreme Court has instructed us that
a plaintiff must provide evidence that an official actually
knew of and disregarded a substantial risk of harm.”). “The
requirement of subjective awareness tethers the deliberate-
indifference cause of action to the Eighth Amendment’s
prohibition of cruel and unusual punishment … .” Whiting v.
Wexford Health Sources, Inc., No. 15-1647, slip op. at 6 (7th
Cir. Oct. 12, 2016).
    Chatham argues that Warden Davis was deliberately in-
different in two respects: (1) He failed to install emergency
call buttons in the segregation unit and (2) he failed to
ensure that the position of permanent medical director was
No. 14-3318                                                   7

filled in a timely fashion. The evidence doesn’t support
either contention.
    Nothing in the record suggests that Warden Davis had
actual knowledge of specific facts that would support an
inference that the absence of emergency call buttons created
a substantial risk of harm. There’s no evidence, for example,
that he ignored recommendations to install such a system or
that he was aware of previous emergencies in the segrega-
tion unit that the presence of call buttons would have avert-
ed. Cf. Petties, 2016 WL 4631679, at *4 (discussing the types of
evidence that can show a prison doctor’s deliberate indiffer-
ence to an inmate’s serious medical need).
    The closest thing Chatham has offered is the fact that cer-
tain other units in the prison are equipped with emergency
call buttons. But the presence of call buttons in other parts of
the prison does not establish that Warden Davis actually
knew that the failure to have such a system in the segrega-
tion unit created a substantial risk of harm. It might be
considered weakly probative of negligence, but that’s not the
standard; it’s well established that “showing mere negli-
gence is not enough” for a deliberate-indifference claim. Id.
at *3; see also Steidl v. Gramley, 151 F.3d 739, 740 (7th Cir.
1998) (A warden does not violate “the Eighth Amendment
when he might have known of a risk of harm, or in any
event should have known.”).
    Nor does Chatham have any evidence to show that Davis
knew that the failure to have a permanent medical director
in place would put inmates at substantial risk of harm.
Indeed, no evidence suggests that the lack of a permanent
medical director had any effect on inmate health and safety
at all. Drs. Larson and Wahl were covering these duties until
8                                                    No. 14-3318

a permanent medical director could be hired. Although the
position remained unfilled for a long time, Chatham has
offered no evidence to show that this situation caused an
increased risk to inmate health and safety. Summary judg-
ment for Warden Davis was appropriate.
   The claim against Wexford proceeds under the theory of
municipal liability announced in Monell v. Department of
Social Services, 436 U.S. 658 (1978), which we’ve held applies
in § 1983 claims brought against private companies acting
under color of state law. Shields v. Ill. Dep’t of Corr., 746 F.3d
782, 795–96 (7th Cir. 2014). To prevail, Chatham needed to
present evidence that a Wexford policy, practice, or custom
caused a constitutional violation. Whiting, slip op. at 10;
Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir.
2009) (discussing municipal liability for Eighth Amendment
violations). She did not do so.
    Chatham focuses on Wexford’s failure to fill the perma-
nent medical-director position and its failure to train Nurse
Reuter in 911 protocols specific to emergencies like
McDonald’s. As we’ve already noted, however, no evidence
suggests that the failure to promptly fill the permanent
medical-director position created a substantial risk of harm.
Nor is there evidence showing that Wexford was aware of
such a risk, assuming it existed. Monell claims based on
allegations of an unconstitutional municipal practice or
custom—as distinct from an official policy—normally re-
quire evidence that the identified practice or custom caused
multiple injuries. Id. (“[T]here is no clear consensus as to
how frequently [an injury] must occur to impose Monell
liability, except that it must be more than one … or even
three [times].”) (citation and quotation marks omitted);
No. 14-3318                                                      9

Calhoun v. Ramsey, 408 F.3d 375, 380 (7th Cir. 2005) (stating
that a custom or practice claim “requires more evidence than
a single incident to establish liability”). No such evidence
exists here.
    Chatham insists that she didn’t need this kind of evi-
dence because the possibility of harm was obvious. It’s true
that in a “narrow range of circumstances,” the possibility of
harm from a custom or practice may be so obvious that
evidence of a series of prior injuries is not needed to support
an inference of deliberate indifference. Calhoun, 408 F.3d at
381 (quoting Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 409
(1997)); Woodward v. Corr. Med. Servs. of Ill., Inc., 368 F.3d 917,
929 (7th Cir. 2004). This isn’t one of those rare cases.
Chatham’s sole evidentiary support for this claim is that
Dr. Larson was on call for about a dozen facilities the night
of McDonald’s asthma attack. (Recall, however, that he was
the backup on-call doctor for most of those facilities.)
Chatham suggests that a permanent medical director
wouldn’t have slept through Nurse Reuter’s emergency call
as Dr. Larson did. But the record doesn’t tell us why Larson
slept through the call or what nightly on-call duties a per-
manent medical director would be required to carry.
Chatham’s argument rests entirely on speculation and was
rightly rejected.
    Chatham also argues that Wexford failed to train Nurse
Reuter in 911 protocols specific to emergencies like
McDonald’s, and this amounts to a “practice” or “custom”
sufficient to support Monell liability. Here too she offers no
evidence that the lack of asthma-specific 911 training created
a substantial risk of harm, that Wexford knew of such a risk
(if it existed), or that this “practice” or “custom” caused
10                                                No. 14-3318

McDonald’s injury. To the contrary, the only evidence on
this point comes from Cheri Laurant, Wexford’s Rule
30(b)(6) designee. See FED. R. CIV. P. 30(b)(6). She testified
that Wexford’s nurses are trained—indeed, they already
know, based on their professional education—to call 911 in a
life-threatening emergency; they need not wait for a physi-
cian referral. This argument too was rightly rejected. Sum-
mary judgment for Wexford was entirely appropriate.
B. Chatham’s Three Other Motions
    With the challenge to the summary-judgment order out
of the way, we proceed to the other orders Chatham asks us
to review.
     1. Motion to Amend the Complaint
    Two months after the deadline for amending the plead-
ings expired, Chatham moved for leave to file a third
amended complaint to add nursing-negligence and wrong-
ful-death claims against Nurse Reuter and Dr. Larson. The
magistrate judge denied the motion because Chatham didn’t
provide a reasonable explanation for her delay and the late-
stage amendment would have caused undue prejudice to
Reuter and Larson.
    We review the denial of a motion to amend a complaint
for abuse of discretion. Pugh v. Tribune Co., 521 F.3d 686, 698
(7th Cir. 2008). A plaintiff may amend his complaint once as
a matter of course, but subsequent amendments require
either the consent of an opposing party or the court’s leave.
See FED. R. CIV. P. 15(a). While a judge should “freely give
leave [to amend] when justice so requires,” RULE 15(a)(2),
refusal to allow an amendment is appropriate where, as
here, a plaintiff has unjustifiably delayed or when an oppos-
No. 14-3318                                                11

ing party would suffer undue prejudice, Barry Aviation Inc. v.
Land O'Lakes Mun. Airport Comm'n, 377 F.3d 682, 687 (7th
Cir. 2004).
    Chatham asserts that the magistrate judge abused his
discretion but she does not explain how. She argues only
that her proposed new state-law claims were factually
related to the § 1983 claims, so little additional discovery
would be required. The magistrate judge reasonably rejected
that argument and found the delay both unexcused and
prejudicial. Chatham has given us no good reason to disturb
that ruling, and we see none ourselves.
   2. Motion for Discovery Sanction
   During discovery, Wexford was late in disclosing its
nursing treatment protocols relating to asthma. Chatham
moved to sanction Wexford for this error, but the magistrate
judge denied the motion after determining that the tardy
disclosure was not made for tactical advantage and was not
prejudicial.
    We review this decision too for abuse of discretion.
Park v. City of Chicago, 297 F.3d 606, 614 (7th Cir. 2002) (“A
trial court has broad discretion concerning the imposition of
discovery sanctions.”). Little discussion is needed. Chatham
hasn’t pointed to any evidence of bad faith and doesn’t
explain how the delayed disclosure could possibly have
prejudiced her. We find no abuse of discretion.
   3. Motion for a New Trial
   After the jury returned its verdict in favor of Dr. Larson,
Nurse Reuter, and the prison guards, Chatham moved for a
new trial. The magistrate judge denied the motion, and
12                                                No. 14-3318

again our review is for abuse of discretion. See Kapelanski v.
Johnson, 390 F.3d 525, 530 (7th Cir. 2004).
    Chatham argues that a new trial is warranted because the
magistrate judge improperly limited the testimony of her
expert witness. She claims that her experts were required to
closely hew to their expert reports during their testimony,
while the defendants’ experts were allowed to “deviate
substantially from their reports” and to “opine at will on the
standard of care.”
   This claim of unequal treatment is simply not borne out
by the record. The judge’s pretrial order equally—and
explicitly—limited both sides’ expert testimony to matters
covered in the experts’ reports. Chatham hasn’t identified
any particular testimony from the defense experts that
should have been excluded, nor has she sufficiently ex-
plained what her experts were unfairly precluded from
saying. There’s no basis in the record to conclude that the
limits on expert testimony were unevenly enforced.
    Chatham also argues that the magistrate judge improper-
ly admitted evidence of McDonald’s arrest history in viola-
tion of Rule 403 of the Federal Rules of Evidence. Character
evidence of this sort is usually inadmissible. See FED. R.
EVID. 404(a)(1). But part of Chatham’s claim for damages
relied on the lost relationship between McDonald and his
son. Attaching a value to this loss required proving “the
quality of advice and support that [McDonald] could have
supplied” to his child, thus putting McDonald’s character
squarely at issue. Cobige v. City of Chicago, 651 F.3d 780, 785
(7th Cir. 2011).
No. 14-3318                                                   13

    Of course relevant evidence may still be excluded “if its
probative value is substantially outweighed by … unfair
prejudice.” FED. R. EVID. 403. Chatham argues that this
evidence flunks the Rule 403 balancing test because
McDonald’s arrests occurred before his son was born. The
magistrate judge was entitled to see things differently and
strike the balance accordingly. But even if we agreed that an
evidentiary error occurred, the judge was well within his
discretion to refuse to grant a new trial in the face of this
claim of error. See Shick v. Ill. Dep’t of Human Servs., 307 F.3d
605, 611 (7th Cir. 2002) (“A new trial may be granted in the
event of an error in the admission of evidence in extraordi-
nary situations.”). McDonald’s arrest history was admitted
on the question of damages, but the jury returned a no-
liability verdict and never reached that question. Chatham’s
motion for a new trial was properly denied.
                                                      AFFIRMED.